Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 12 and 19 are allowable because, 
although, Cok discloses a display device (Figure 1, #10 and [0072] “The distributed pulse-width modulation system 10 can be a display system …”), comprising: 
	a driver (Figure 2, #20 and [0069] “Referring to the perspective illustration of FIG. 1 and the corresponding detailed schematic of FIG. 2, according to an exemplary embodiment of the present invention a distributed pulse-width modulation system 10 includes an array of pulse-width modulation elements 20”) including a counter (Figure 2, #22 and [0074] “The stored multi-bit digital values are loaded into an up or down counter 22”) configured to generate count bit values for subframes of a pulse width modulation (PWM) frame ([0075] “…a method of operating the distributed pulse-width modulation system 10 of the present invention includes first providing multi-bit digital value, for example pixel values from an image frame of an image sequence … The multi-bit digital pixel values are loaded into the corresponding elements 20 by the system controller 40 in step 110 and the down counter 22 is set to the loaded multi-bit digital value in step 120 … The cycle state is tested in step 160. If the cycle is done (cycle counter=0), the frame state is tested in step 170. If the frame is done, a new set of multi-bit digital values from the image sequence is loaded and the process starts over (step 100). If the frame is not done the output cycle is repeated (step 120)”); and 
	a display panel connected to the driver ([0075] “… each element 20 corresponds to a pixel and is spatially located on the system substrate 82 in correspondence with the relative location of the pixel provided to the element 20 in the image so that the array of elements 20 forms a display for displaying the pixel values of the image”), the display panel including pixels (Figure 1, #20 and “([0072] “The elements 20 can be pixels …”), a pixel including:
	a comparator circuit (Figure 10, #90 Parallel Comparator) including a dynamic comparison node ([0096] “The output of the comparator circuit 90 is supplied to the drive circuit 26 …” wherein the office considers the connection between #90 and #26 as shown in both the right portion and left portion of Figure 10 as corresponding with the claimed dynamic comparison node), the comparator circuit configured to generate comparison results at the dynamic comparison node by comparing the count bit values of the subframes and data bit values of a control word (Figure 15, #250 “Compare Count Output to Multi-Bit Digital Values” wherein the office considers Cok’s Count Output as corresponding with the claimed count bit values and considers Cok’s Multi-Bit Digital Values as corresponding with the claimed data bit values of a control word) defining a brightness level of the pixel for the PWM frame ([0079] “… a full-bit digital value can be an 8-bit value having values ranging from zero to 255 and representing a range of luminance values from minimum luminance at zero to maximum luminance at 255 (i.e., from off to maximum brightness)”);
	a light emitting diode (LED) (Figure 10, #27) configured to turn on or off responsive to the comparison results at the dynamic comparison node (Figure 15, #270 “Turn Output Device On”); and
	a latch circuit connected to the dynamic comparison node and the LED (Figure 10, #92 and [0089] “An output state flip-flop 92 or latch stores the output state” wherein the office considers Cok’s #92 portion of item #26 as corresponding with the claimed latch circuit and transistor under Vdd as corresponding with the claimed drive circuit as shown in Figure 2), the latch circuit configured to: 
		turn on the LED for the PWM frame when a first comparison result at the dynamic comparison node for a first subframe of the PWM frame is at a first level ([0048] “… the method includes setting the output state to the on state responsive to the PWM … starting a count cycle”); 
		keep the LED turned on until a second comparison result at the dynamic comparison node for a second subframe of the PWM frame subsequent to the first subframe is at a second level different from the first level ([0051] “… the method includes setting the output state to the off state responsive to the PWM counter bits equaling the stored multi-bit digital value”);
		turn off the LED for one or more subframes of the PWM frame after the second subframe ([0051] “… the method includes setting the output state to the off state responsive to the PWM counter bits equaling the stored multi-bit digital value”); and 
	although  Moldvai discloses the display is a head-mounted display (HMD) ([0002] “The display illumination system supports light emitting diode (LED) sequencing using a pulse width modulation (PWM) control circuit for controlling the brightness and dimness of LEDs … In one embodiment, the display illumination system supports maintaining color and reducing flicker while changing the brightness for a display of an optical see-through head mounted display (HMD) device”), 
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the latch circuit is configured to isolate the dynamic comparison node of the comparator circuit from the drive circuit during each of the comparisons.

Claims 2 through 11, 13 through 18 and 20 are allowable for being dependent upon independent claims 1, 12 and 19.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622